[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION TO INTRODUCE EVIDENCE (#105)
The plaintiff has moved to introduce additional evidence outside the record. The motion was without objection except as to Paragraphs 1c, and parts of 1d. The court has reviewed the memorandum in support and the memoranda in opposition. The court rules as follows:
1. Paragraph 1c is denied as irrelevant. In addition, the plaintiff has no standing in this appeal to challenge the legality of the Commission or its regulations.
2. Any depositions before trial are denied.
3. The plaintiff may raise at the time of trial, the issue of: (1) exparte communications as they involve members Englund and Lee after the close of the public session with the applicants and/or their agents and (2) predetermination of Commission members Englund and Lee as it relates to prejudging the outcome of the application.
4. Testimony of members Englund and Lee concerning their improperly understanding the Commission's purpose and the authority CT Page 8682 of the Commission is precluded from the trial.
So Ordered.
Dated at Stamford, Connecticut, this 22 day of September, 1997.
KARAZIN, J.